Citation Nr: 0818750	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  05-33 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than August 9, 2004 
for an increased disability rating for service-connected 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty in the United States navy 
from June 1966 to March 1970.  He was awarded the Combat 
Action Ribbon and the Purple heart Medal, among other awards 
and decorations.



Procedural history

The veteran filed an initial claim of entitlement to service 
connection for PTSD on June 10, 2003.  In an October 2003 
rating decision, the Department of Veterans Affairs (VA) 
Regional Office in Cleveland, Ohio (the RO) granted service 
connection for PTSD and assigned a 10 percent rating, 
effective  June 10, 2003.  The veteran disagreed with the 
assigned disability rating.  In an April 2004 rating 
decision, the RO increased the assigned rating to 30 percent, 
effective June 10, 2003.  The veteran expressed continued 
disagreement with the assigned rating, and he perfected an 
appeal as to that issue by filing a substantive appeal (VA 
Form 9) in June 2004. 

In a March 2005 rating decision, the RO assigned a 50 percent 
rating for PTSD, effective August 9, 2004.  In April 2005, 
the veteran expressed satisfaction with the 50 percent 
rating, but disagreed with the effective date, contending 
that the 
50 percent rating should be made effective as of the date of 
service connection, June 10, 2003.  The veteran subsequently 
perfected an appeal as to the earlier effective date issue 
via a VA Form 9 filed in September 2005. 

Issues not on appeal

As was alluded to above, the veteran has withdrawn his appeal 
as to the issue of his entitlement to an increased rating for 
PTSD.  See 38 C.F.R. § 20.204 (2007).

In March 2005, the RO denied the veteran's claim of 
entitlement to service connection for a right hand 
disability.  The veteran disagreed with that decision.
In a March 2006 rating decision, the RO granted entitlement 
to service connection for residuals of a right hand 
laceration.  A 10 percent disability rating was assigned 
effective June 10, 2003, the date of the veteran's claim.  
The veteran has not disagreed with the assigned disability 
rating or the effective date.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection]. 
Therefore, this matter has been resolved.


FINDINGS OF FACT

1.  The veteran filed his initial claim of entitlement to 
service connection for PTSD on June 10, 2003.

2.  It is factually ascertainable that the veteran's PTSD 
symptoms met or approximated the criteria for the assignment 
of a 50 percent disability rating as of June 10, 2003.


CONCLUSION OF LAW

An effective date of June 10, 2003 is assigned for a 50 
percent disability rating for PTSD.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an earlier effective date for the currently 
assigned 50 percent disability rating for his service-
connected PTSD. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters. The issues on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA). The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefined the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

In this case, the RO provided the veteran with appropriate 
notice as to the assignment of an effective date for the 
increased rating via a letter to the veteran dated March 20, 
2006.  The veteran was specifically informed that "the 
beginning date of your . . . increased entitlement to 
benefits will generally be based on the following factors:

	  When we received your claim;
  When the evidence shows a level of disability that 
supports a certain rating under the rating schedule or 
other applicable standards." 

Furthermore, the March 20, 2006 VCAA notice letter informed 
the veteran: "If you have any information or evidence that 
you have not previously told us about or given to us, and 
that information or evidence concerns the level of your 
disability or when it began, please tell us or give us that 
evidence now."  This complies with the "give us everything 
you've got" provision contained in 38 C.F.R. § 3.159(b) in 
that it informed the veteran that she could submit or 
identify evidence other than what was specifically requested 
by the RO.

Duty to assist

The RO has secured the veteran's VA examination reports and 
VA outpatient treatment reports.  The veteran has not 
indicated that any other evidence exists.  

In addition, general due process concerns have been satisfied 
in connection with this appeal.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
veteran has retained the services of a representative, who 
has presented argument on his behalf.  He declined the option 
of a personal hearing.

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Effective dates

This case involved the assignment of an initial disability 
rating for PTSD.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (the Court) 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

The effective date of a grant of an increased evaluation is 
based upon a variety of factors, including the date of claim, 
date entitlement is shown and finality of prior decisions.  
See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).  
According to 38 C.F.R. § 3.400(o)(2), the effective date of 
an increase in compensation is the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred.

Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130. The pertinent 
provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read in pertinent part as follows:

50% -  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30%  - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members). GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork). GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships. Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school). A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas. A score of 11 to 20 denotes some danger of hurting 
one's self or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication 
(e.g., largely incoherent or mute). A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death. See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the DSM-IV for rating purposes].

Standard of review

It is the Board's responsibility to evaluate the entire 
record. 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2007) [reasonable doubt to be 
resolved in veteran's favor].

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The RO has assigned staged ratings for the veteran's service-
connected PTSD.  
See Fenderson, supra.  A 30 percent disability rating has 
been assigned as of the dated of the veteran's initial claim, 
June 10, 2003; and a 50 percent disability rating has been 
assigned from August 9, 2004.  The veteran is seeking an 
effective date of June 10, 2003 for the 50 percent rating.

As has been discussed in the law and regulations section 
above, a higher rating is assigned as of the date that it is 
factually ascertainable that an increased in disability took 
place.  The veteran in essence contends that his PTSD 
symptomatology has been at the same level since he filed his 
initial claim of entitlement to service connection in June 
2003.  

In assigning effective dates for the 30 percent and 50 
percent, the RO has relied upon VA examination and outpatient 
treatment reports, which constitute the only medical evidence 
of record. 

Of record is a report of an October 2003 VA examination, 
which evidently is the first time the veteran discussed his 
PTSD with a health care provider.  The purpose of the 
examination was to determine whether the veteran had PTSD and 
if so whether PTSD was related to his naval service.  The 
examiner provided a PTSD diagnosis and a positive nexus 
opinion, which lead to the grant of service connection for 
PTSD by the RO later that month.  The examiner went on to 
assign a GAF score of 70, with the comment that "[t]he PTSD 
symptoms likely cause somewhat reduced reliability and 
productivity, and some interference in his ability to 
interact effectively and work efficiently."  This appears to 
have been the basis for the initially assigned 10 percent 
rating, later increased to 30 percent. 



The RO, in the March 2005 rating decision which forms the 
basis for this appeal, 
assigned a 50 percent rating for PTSD effective August 9, 
2004 based upon a VA outpatient treatment report of that date 
in which the veteran was assigned a GAF score of 50.  

Of record are report of numerous VA outpatient visits for 
treatment for PTSD from November 2003 to July 2004.  The 
veteran's PTSD symptoms as reported in the numerous treatment 
records during this period included anger, irritability, 
difficulty sleeping with nightmares, and depression.  No GAF 
scores were noted. 

Medical records subsequent to August 9, 2004 include January 
and February 2005 VA outpatient treatment records which 
included GAF scores of 49, as well as the report of a 
February 2005 VA examination [for the specific purpose of 
evaluating the severity of the veteran's PTSD] with a GAF 
score of 48 assigned.    

It is clear from the above evidence that the October 2003 VA 
examination, with the assigned GAF score of 70, is at odds 
with the remainder of the medical evidence, which includes a 
number of GAF scores from 48-50, which is significantly lower 
and is indicative of severe rather than mid psychiatric 
symptomatology.  In addition, all of the VA outpatient 
treatment reports, as well as the report of the February 2005 
VA examination, document significant PTSD symptomatology.  In 
contrast, the October 2003 VA examiner stated that the 
veteran "is experiencing a low moderate number and frequency 
of symptoms of PTSD [sic]".   

The veteran, in a November 2003 communication to the RO, took 
exception with the October 2003 VA examination report, in 
particular indicating that the examiner 
"did not communicate with me in an effective way."  A 
November 2003 VA medical report mentioned that the veteran 
"states that he had a hard time communicating with the 
[October 2003 VA examiner] due to her accent."  

After having carefully considered the matter, the Board finds 
that the October 2003 VA examination report, which as noted 
above is the first description of PTSD, is at odds with the 
remainder of the medical evidence.  Although the Board casts 
no aspersions on the examiner's medical or language skills, 
the fact of the matter is that the stated purpose of that 
examination  was to identify PTSD, with the evaluation of its 
severity merely incidental.  Thus, the Board places 
relatively little weight of probative value on the 
examination.  VA outpatient treatment reports starting 
shortly thereafter portray significantly greater disability, 
as did the report of the February 2005 VA examination.  In 
addition, as noted above the GAF scores, with the exception 
of the score of 70 in October 2003, have been consistent at 
48-50 and are indicative of severe disability. 

In addition, the veteran has stated that his PTSD 
symptomatology has been significant for many years, but for 
various reasons he had not sought treatment before 2003.  The 
Board has no reason to doubt the veteran's statements.  In 
this connection, the Board cannot help but note that the 
veteran is a survivor of, and was wounded in, an attack on 
the USS Liberty by Israeli naval and air units on June 8, 
1967.  The attack killed 34 U.S. servicemen and wounded many 
more, including the veteran.  Because of the extremely 
controversial and sensitive nature of the incident, involving 
whether Israel, a putative ally of the United States, 
deliberately attacked the Liberty, much information was 
suppressed and the crew were instructed not to reveal what 
happened. 

In short, the Board finds that the October 2003 VA 
examination report is inaccurate and that the medical and 
other evidence as a whole stands for the proposition that the 
veteran's PTSD has been of such severity as to warrant the 
assignment of a 50 percent disability rating as of the date 
of service connection, June 10, 2003.  The benefit sought on 
appeal is therefore allowed.        




	(CONTINUED ON NEXT PAGE)





ORDER

An effective date of June 10, 2003 is granted for the award 
of a 50 percent disability rating for PTSD, subject to 
controlling regulations applicable to the payment of monetary 
benefits.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


